Citation Nr: 1215671	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to a compensable rating for a service-connected right fifth finger disability from May 6, 1980 to January 29, 2008.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1977 to May 1980, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the California Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case had been remanded by the Board in December 2010 for evidentiary development.  All actions directed by that remand have been accomplished.  

The Veteran appeared at a Travel Board hearing in June 2010.  A transcript is associated with the claims file.  

The issue of entitlement to a compensable rating for a service-connected right fifth finger disability from May 6, 1980 to January 29, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has not been presented establishing onset of a psychiatric disability during active military service, or to a compensable degree within a year thereafter.  



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.    38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Oklahoma Department of Veterans Affairs, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including a VA examination report.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examination which, for reasons stated below, is adequate for resolving the issue of etiology; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case has alleged that he developed an acquired psychiatric disorder as a result of his period of active service.  Specifically, the Veteran attests to having had psychiatric symptoms in service, to include an episode where he allegedly became so mentally distressed that he attempted to strike an officer riding on a moped with his vehicle.  The Veteran also asserts that he transferred to the Air Force Reserve from active duty as a compromise with his active duty leadership, as he alleges that he was unfit to carry on with active military service.   The Veteran had service in both the U.S. Air Force Reserve and the California Air National Guard subsequent to his active service.  The Veteran served in the Reserve, and enlisted into the National Guard in 1988.  In October 1988, the Veteran was discharged from the National Guard under honorable conditions, and he was transferred to serve an inactive period with the Air Force Reserve.  An honorable discharge from the Air Force Reserve was furnished in May 1991.  

The Board, in its remand of December 2010, had directed the RO to attempt to obtain any private medical records that the Veteran identified as well as workers' compensation records from the State of Oklahoma.  The remand order also instructed the RO to afford the Veteran a comprehensive mental health examination addressing etiology of his claimed condition.  As detailed below, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2011 note, it was reported that the Veteran had been contacted, and that after a discussion of the matter, it was established that the claim for workers' compensation in Oklahoma was unrelated to the claimed psychiatric condition.  As regards outstanding private records, Ft. Logan Mental Health Center in Denver, Colorado was reported by the Veteran as a place he received treatment; however, no dates of treatment were specifically identified.  Even without this information, however, the RO did attempt to secure records from this institution.  There was, unfortunately, no response to the inquiry for records by this private facility.  The Board can conclude that all reasonable efforts to secure potential outstanding records have been made.  

With regard to a VA examination, the Board notes that a psychiatric examination was afforded in accordance with remand directives.  The associated report, dated in March 2011, noted that the Veteran meets the criteria for major depression; however, with regard to etiology, the examiner stated that he "would have to resort to mere speculation to demonstrate a nexus between current depression and [the Veteran's] military service."  The examiner explained that there were no reports of mental health treatment in service, no diagnosis of a mental health disorder until 14 years after separation, and no documentation of the Veteran attempting to run over a superior officer.  

The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the U.S. Court of Appeals for Veterans Claims (Court) determined that a VA examiner cannot use "speculation as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board notes that the examiner, at least ostensibly, stated that he would need to resort to speculation to resolve the matter of etiology.  Upon further review, however, the Board can conclude that the rationale posited with this opinion is highly suggestive of a lack of a nexus between service and current psychiatric symptoms.  Indeed, the examiner stated that the first diagnosis of a mental health condition was 14 years after service and, save for the Veteran's own reports, there was nothing to document his alleged striking of an officer on a moped, or any other manifestation of a psychiatric disorder.  Accordingly, there is indeed a rationale associated with this opinion, a fully articulated opinion which is against the Veteran's assertions.

The examiner's opinion is, at its most basic, an assessment describing the fact that the record does not support the Veteran's allegations of experiencing a premeditated attack on a superior.  The Board understands that the Veteran is competent to report on that which comes to him through his senses; however, an independent credibility analysis must also occur prior to accepting the submitted lay testimony.  

Indeed, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the current case, while there is evidence of less than fully honorable service in the Air National Guard (years after separation from active duty), the Veteran did, in fact, give fully honorable service while on active duty and held the rank of Senior Airman (E-4) at the time of separation.  The Veteran had rendered three years of active duty, and the E-4 grade is consistent with that amount of honorable service.  There is no evidence of disciplinary action via court-martial or nonjudicial punishment (Article 15 of the Uniform Code of Military Justice (UCMJ)) as would be expected if the Veteran attempted an assault on a superior officer.  Indeed, the Veteran was approved for transfer into the Reserve/National Guard elements following his active service, and such a transfer would be unlikely had there been evidence of behavioral abnormalities as the Veteran alleges.  Quite simply, the Veteran's assertions are not credible in light of his service record, as the allegations of attacking a superior are quite different than the exemplary service noted while on active duty.  As noted, the Veteran was released from National Guard service in October 1988 with a discharge under honorable conditions.  This is several years after his alleged moped incident, and no specific ACDUTRA (or INACDUTRA) incident has been alleged as being productive of psychiatric symptoms.  Moreover, the Veteran was able to render reserve service subsequent to this, and an honorable discharge (with no noted psychiatric abnormalities) was issued from the Air Force Reserve.  

Simply put, the Veteran's credibility is highly suspect given the difference between the circumstances of service noted in the record and those forwarded by his allegations.  Given this, and given the opinion of the VA examiner, which notes a delay in onset in psychiatric diagnosis until years after service along with an inability to verify the Veteran's alleged impetus for psychiatric symptomatology (i.e. the alleged moped attack), the Board cannot conclude that the preponderance of the credible and competent evidence of record is in the Veteran's favor.  Accordingly, the requirements for service connection have not been met, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit-of-the-doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.  


REMAND

The Veteran is currently in receipt of service-connected compensation benefits for status-post fracture of the right fifth finger at a 10 percent evaluation.  Following the issuance of the rating decision establishing this rating, the Veteran posited that he was entitled to "back pay" for this disability, and a claim was processed for entitlement to an earlier effective date for the award of service connection.  A rating decision, dated in January 2011, effectuated a Board decision which established a new effective date as May 6, 1980; however, compensation was not set as in effect until January 30, 2008 (a date which had previously been set as the date of award for the 10 percent rating).  

The Veteran's claim for "back pay" is one where he asserted entitlement to a compensable rating prior to January 30, 2008.  The RO, in assigning the new effective date but not extending the compensable evaluation, effectively denied the Veteran's claim for a rating in excess of zero percent prior to January 30, 2008.  The Veteran, upon receipt of the RO's January 2011 decision (pursuant to a Board decision), posited a notice of disagreement with this action.  Indeed, the Veteran asserted that his disability level for his right finger has been the same since 1980.  That is, he contended that compensation should be warranted prior to January 30, 2008.  No statement of the case was issued in response to this timely notice of disagreement.  As such, the case must be remanded so that a statement of the case can be issued, and so that the Veteran and his representative can be afforded the opportunity to file a substantive appeal if desired.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied. 

2.  Issue a statement of the case on the issue of entitlement to a compensable rating for a right fifth finger disability from May 6, 1980 to January 29, 2008.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


